Woods, J.
Bastardy. The defendant answered that the prosecution had not been instituted within two years from the birth of the child.
The reply to this was that the relatrix was an infant, and that the prosecution was commenced before she became twenty-one years old. To this reply the court sustained a demurrer, and we are of opinion that the decision was right.
Section 18 of the act of May 6th, 1853, for the regulation of prosecutions of this kind, R. S. 1881, see, 995, expressly declares that no prosecution under the act shall be instituted after two years from the birth of the child. It is claimed, however, that this should be construed in connection with section 215 of the code, R. S. 1881, sec. 296, which reads: “Any person being under legal disabilities when the cause of action accrues, may bring his action within two years after, the disability is removed.” But, on the contrary, section 212 of the code, R. S. 1881, sec. 294, declares that, “ In special cases, where a different limitation is prescribed by statute, the provisions of this act” (the code) “shall not apply.”
Besides, it may be observed, that, in a prosecution for bastardy, the State is the plaintiff, not the relatrix; and the action is not her’s or for her benefit, but for the support of the child. The State, ex rel., v. Smith, 55 Ind. 385.
Judgment affirmed, with costs.